Order (Denying Appeal)
PER CURIAM.
Appellants filed a Petition for Permission to Appeal Interlocutory Order, as the Trial Court directed, on June 28, 2007. On June 29, 2007, the Trial Court issued an Erratum Order stating that its decision on June 27, 2007 was a final judgment and that the reference to interlocutory appeals should have appeared in the text. Erratum Order, CV 07-47 (HCN Tr. Ct., June 29, 2007). Consequently, this Court will not fault Appellants for filing the incorrect motion and will treat their appeal as if it were filed under the Special Rules for Election Challenges.
The Court denies the appeal and affirms the Trial Court decision in Michael Sallaway and JoAnn Jones v. Ho-Chunk Nation Election Board, and Wilfrid Cleveland, CV 07-47, 7 Am. Tribal Law 192, 2007 WL 5307991 (HCN Tr. Ct., June 27, 2007).
IT IS SO ORDERED. EGI HES-KEKJENET.